DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “housing unit” (Claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
	The specification does not have a reference number for the “housing unit” (Claim


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Udagawa et al. (US Pub No. 2013/0193636 A1).
	Regarding Claim 1, Udagawa et al. discloses a stacking member (102), 
a main body (body of cassette 100 in Fig. 2) configured to support the stacking member, 
a first regulating member (107) regulating one end side of a sheet stack in the width direction (Y in Fig. 2) intersecting a conveyance direction (X), 
a second regulating member (108) regulating the other end side of the sheet stack in the width direction, 
a first moving member (110) having a first rack portion (i.e. teeth of 110) moving integrally with the first regulating member and 
a second moving member (111) having a second rack portion (i.e. teeth of 111) moving integrally with the second regulating member.
a fixing member (113) having engaging portions engaged with the first

wherein the fixing member is between the first moving member and second moving member (Fig. 3) and 
wherein the first moving member and second moving member are prevented from moving in the width direction by the regulating portions (via the locking contact between the regulating portions and 114a, 114b).
Regarding Claim 4, Udagawa et al. discloses the stacking member (102) to cover
the first moving member (110) and second moving member (111) in a first direction (i.e.
at least partially along the Y direction in Fig. 2, Fig. 3) and to completely cover the fixing
member (113) in the same figures.
Regarding Claim 8, Udagawa et al. discloses an image forming unit (410) and a
feeding member (202).


    PNG
    media_image1.png
    500
    644
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows regulating portions, as claimed, to regulate movements of a first moving member and second moving member by abutting on a first rack portion and second rack portion (Claim 6).

s 9, 12-18, 20 and 21 are allowed.
	The following is an examiner’s statement of reasons for allowance: None of the
prior art of record shows a bottom face portion to include a penetrated opening as
claimed (Claims 9, 12-18, 20 and 21).
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Response to Arguments
	In response to Applicant’s argument that “Udagawa discloses the medium cassette, the medium guides, and the pinion gear 113 configured to move the medium guides. However, Udagawa does not disclose, "regulating portions (41c, 41d) configured to regulate movements of the first rack portion and the second rack portion, wherein the regulating portions are located adjacent to the respective engaging portions with respect to a direction of rotation of the fixing member.", Udagawa discloses regulating portions adjacent to respective engaging portions, corresponding to quadrants of 113 as shown in the Fig. 3 mark-up above and as described in the 102 rejection above.
Applicant's arguments filed 3/9/21 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        November 10, 2021